Title: To Thomas Jefferson from John Dickinson, [18 March 1800]
From: Dickinson, John
To: Jefferson, Thomas



[18 Mch. 1800]

John Dickinson accepts with many Thanks the Copy of the late Resolution of the Legislature of Virginia.
It is an inestimable Contribution to the Cause of Liberty; and, if it was possible, that any thing could be justly compared with the Importance of Truth, it might be said, that the Manner is equal to the Matter.
How incredible was it once, and how astonishing is it now, that every Measure and every Pretence of the stupid and selfish Stuarts, should be adopted by the posterity of those who fled from their Madness and Tyranny to the distant and dangerous Wilds of America?
